                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

JENNIE ROSA LEE ECKENRODE,                   )
                                             )
              Plaintiff,                     )
                                             )
       V.                                    )      Civil Action No. 18-1927-CFC-SRF
                                             )
ANDREW SAUL, 1                               )
Commissioner of Social Security,             )
                                             )
              Defendant.                     )

                           REPORT AND RECOMMENDATION

I.     INTRODUCTION

       Plaintiff Jennie Rosa Lee Eckenrode ("Eckenrode") filed this action on December 5,

2018 against the defendant Andrew Saul, the Commissioner of the Social Security

Administration (the "Commissioner"). Eckenrode seeks judicial review pursuant to 42 U.S.C. §

405(g) of the Commissioner's October 15, 2018 final decision, denying Eckenrode's claims for

disability insurance benefits ("DIB"), supplemental security income ("SSI"), and disabled

widow's benefits ("DWB") under Titles II and XVI of the Social Security Act (the "Act"), 42

U.S.C. §§ 401--434 and§§ 1381-1383f.

       Currently before the court are cross-motions for summary judgment filed by Eckenrode

and the Commissioner. 2 (D.I. 11; D.I. 13) Eckenrode asks the court to remand her case for

further administrative proceedings. (D.1. 12 at 15) The Commissioner requests the court affirm



1
  Andrew Saul was sworn in as Commissioner of Social Security on June 17, 2019 to succeed
Acting Commissioner Nancy A. Berryhill. Pursuant to Federal Rule of Civil Procedure 25(d)
and 42 U.S.C. § 405(g), Andrew Saul was automatically substituted as the Defendant in this
action.
2
  The briefing for the present motions is as follows: Eckenrode's opening brief (D.I. 12), the
Commissioner's combined opening brief in support of his motion for summary judgment and
answering brief(D.I. 14), and Eckenrode's reply brief (D.I. 16).
the Administrative Law Judge's ("ALJ") decision. (DJ. 14 at 14-15) For the reasons set forth

below, the court recommends denying Eckenrode's motion for summary judgment (DJ. 11) and

granting the Commissioner's cross-motion for summary judgment (DJ. 13).

II.    BACKGROUND

       A. Procedural History

       Eckenrode filed a SSI application on December 30, 2013, 3 a DIB application on January

29, 2014,4 and a DWB application on October 7, 2015, claiming a disability onset date of May

31, 2009 for all of these applications. (DJ. 9-6 at 7-16, 19-21) Her claim was initially denied on

July 28, 2014, and denied again after reconsideration on October 6, 2014. (DJ. 9-4 at 5-16, 18-

29) Eckenrode then filed a request for a hearing, which occurred on October 13, 2017. (Id. at

30-31; DJ. 9-2 at 62-90) At the hearing before the ALJ, Eckenrode amended her alleged onset

date to October 1, 2013. (DJ. 9-2 at 64; DJ. 9-8 at 22) Administrative Law Judge Jerry Faust

issued an unfavorable decision, finding that Eckenrode was not disabled under the Act on

December 6, 2017. (DJ. 9-2 at 36-46) The Appeals Council subsequently denied Eckenrode's

request for review on October 15, 2018, rendering the ALJ's decision the final decision of the

Commissioner. (Id. at 2-4)

       On December 5, 2018, Eckenrode brought a civil action in this court challenging the

ALJ's decision. (DJ. 2) On May 16, 2019, Eckenrode filed a motion for summary judgment,

and on July 22, 2019, the Commissioner filed a cross-motion for summary judgment. (DJ. 11;

DJ. 13)




3
  The ALJ noted that Eckenrode filed this application on January 31, 2014, but the application is
dated December 30, 2013. (DJ. 9-2 at 36; D.I. 9-6 at 7-14)
4
  The ALJ noted that Eckenrode filed this application on January 28, 2014, but the application is
dated January 29, 2014. (DJ. 9-2 at 36; D.I. 9-6 at 15-16)


                                                2
       B. Medical History

       Eckenrode was born on February 11, 1964 and was 49 years old on her amended alleged

disability onset date. (D.I. 9-2 at 36, 44) Eckenrode attended school through the ninth grade, but

did not graduate from high school. (Id. at 68) She has a prior work history as a meat wrapper

and delicatessen counter worker. (Id. at 44, 68-69, 71) The ALJ concluded that Eckenrode had

the following severe impairments: stage II chronic kidney disease with history of renal cell

carcinoma, status-post removal of the left kidney and partial nephrectomy on the right;

hypertension; lumbar degenerative disc disease; cervical degenerative disc disease status-post

fusion; history of right carpal tunnel release; anxiety; and depression. (Id. at 39)

       On October 1, 2013, Eckenrode visited St. Francis Hospital Emergency Center for an

injury to her head, neck, and right elbow after an alleged assault by two men on September 30,

2013. (D.I. 9-15 at 36; D.I. 9-17 at 16) She received a CT scan of her face, brain, right elbow,

and cervical spine. (D.I. 9-12 at 63-68) These CT scans showed a zygomaticomaxillary

complex fracture of her right face, small joint effusion in her right elbow, no acute intracranial

abnormality, and no evidence of cervical spine facture or subluxation. (Id.) On October 10,

2013, Eckenrode underwent an orbital surgery to reconstruct her right orbital floor and fix the

complex fracture on the right side of her face. (D.I. 9-17 at 45-50) Upon discharge, Eckenrode

was directed to rest with her head elevated and to abstain from heavy lifting, overhead lifting,

driving, and blowing her nose. (D.I. 9-12 at 72)

       On October 31, 2013, Eckenrode attended a follow-up appointment with Dr. Nini Aung

("Dr. Aung") and reported facial pain, elbow pain, back pain, and headaches. (Id. at 69) Dr.

Aung observed Eckenrode's full muscle strength, but acknowledged tenderness in her lower

back, right zygomaxillary, and right elbow. (Id. at 70) Dr. Aung also noted a restricted range of




                                                   3
motion at Eckenrode's right elbow. (Id.) On the same day, Eckenrode received medical imaging

of her lumbar spine, which showed slight scoliosis and mild to moderate generalized spondylotic

and osteoarthritic changes. (D.I. 9-13 at 57)

          On January 2, 2014, Eckenrode received a CT scan of her abdomen and pelvis, revealing

a 2.5 cm mass on her right kidney, which Dr. Jeffrey D. Steinig ("Dr. Steinig") opined was

suspicious for renal cell carcinoma. (Id. at 59) On January 17, 2014, Eckenrode visited Dr.

Francis J. Schanne ("Dr. Schanne"), who suggested a right partial nephrectomy 5 to avoid

dialysis. (Id. at 90) On January 24, 2014, Eckenrode visited Dr. Brian P. McDonough ("Dr.

McDonough") for pre-operative clearance before her right partial nephrectomy. (D.I. 9-12 at 80;

D.I. 9-19 at 2) Five days later, Eckenrode underwent a right partial nephrectomy. (D.I. 9-13 at

71, 73)

          On February 12, 2014, Eckenrode attended a follow-up appointment with Dr. Schanne,

who noted that Eckenrode experienced tenderness over her port sites and in her right flank. (Id.

at 81) On February 20, 2014, Eckenrode filled out a pain questionnaire, wherein she described a

constant, sharp, and aching pain on her right side, knees, and back which was worse in the

evenings. (D.1. 9-9 at 38) She noted that it hurt to walk and that she was afraid to bend over due

to pain. (Id. at 39) She described a typical day as showering and propping up her legs to rest as

much as possible. (Id. at 40) She stated that she can make her bed, do laundry, take care of her

personal hygiene, and pay attention for five minutes. (Id. at 41-42, 45) She stated that her




5
 A radical nephrectomy is a removal of the entire kidney and often some additional structures,
such as the ureter, adrenal gland, or lymph nodes. See Nephrectomy (Kidney Removal), MA YO
CLINIC, https://www.mayoclinic.org/tests-procedures/nephrectomy/about/pac-203 85165 (last
visited Jan. 28, 2020). In a partial nephrectomy, the diseased tissue from a kidney is removed
while healthy tissue remains. See id. Prior to the amended alleged onset date, on January 24,
2007, Eckenrode underwent a left radical nephrectomy. (D.I. 9-13 at 81)


                                                4
hobbies included reading, watching television, and sewing. (Id. at 44) Eckenrode noted that she

participates in monthly community service. (Id.) However, Eckenrode noted that she could not

work, lift, drive, or do housework or yardwork. (Id. at 41-43) She reported that she cannot

follow written or spoken instructions well and does not handle stress well. (Id. at 45-46) Due to

reported forgetfulness, she stated that she cannot pay bills, handle a savings account, or use a

checkbook or money orders. (Id. at 43-44)

       On March 4, 2014, Eckenrode visited St. Francis Hospital Emergency Center,

complaining of pain in her back, right flank, chest, abdomen, and right elbow. (D.I. 9-15 at 21)

She received CT scans of her right elbow, chest, abdomen, pelvis, cervical spine, and head. (D.I.

9-14 at 4-8) These CT scans revealed no acute fracture in her right elbow, no acute post-

traumatic abnormalities, no acute fracture or listhesis, and no acute intracranial abnormality.

(Id.) However, the CT scan of her head showed extensive paranasal sinus disease. (Id. at 8)

       On March 10, 2014, Eckenrode visited Dr. Mary McCrossan ("Dr. McCrossan") for

persistent, aching elbow pain after a recent fall. (D.I. 9-19 at 4) On March 13, 2014, Eckenrode

visited Dr. Andrew J. Gelman ("Dr. Gelman") to follow up regarding the injury to her elbow.

(D.I. 9-17 at 60) Dr. Gelman noted that she had a range of motion in her elbow of fifteen to

ninety degrees and encouraged physical therapy to increase this range of motion. (Id.) Three

days later, Eckenrode visited St. Francis Hospital Emergency Center for urinary frequency and

back pain exacerbated by movement. (D .I. 9-15 at 9) On March 27, 2014, Eckenrode visited Dr.

Hugh Bonner ("Dr. Bonner"), complaining of a swollen lip and headaches. (D.I. 9-14 at 42-43)

Dr. Bonner discharged Eckenrode and advised that if she experienced difficulty swallowing or

breathing, nausea, vomiting, or chest pain, she should return to the hospital immediately. (Id. at

43)




                                                 5
          On May 13, 2014, Eckenrode visited Dr. J. Douglas Patterson ("Dr. Patterson") and

reported pain in her right elbow. (D.I. 9-17 at 58-59) Dr. Patterson noted a full range of motion

in her right elbow, forearm, and fingers. (Id.) Two days later, she returned to Dr. Patterson,

complaining of persistent numbness and tingling in her right hand and elbow pain. (Id. at 57)

Dr. Patterson opined that Eckenrode suffered from significant carpal and cubital tunnel

syndrome. (Id.) On May 21, 2014, Eckenrode visited St. Francis Hospital Emergency Center

with poor appetite, nausea, diarrhea, pain with urination, headaches, abdominal pain, and flank

pain. (D.I. 9-14 at 76, 82) She received a CT scan of her head, which showed no acute

intracranial abnormality. (D.I. 9-18 at 33) Two days later, Eckenrode returned to St. Francis

Hospital Emergency Center with swelling to the right side of her face. (D.I. 9-17 at 7) She

received a CT scan of her head, which showed no acute post-traumatic injury. (Id. at 39) On

May 29, 2014, Eckenrode underwent right carpal tunnel release and right ulnar nerve release

operations. (Id. at 62)

          On June 19, 2014, Eckenrode visited Dr. McDonough and complained of urinary

hesitancy and pain with urination. (D.I. 9-19 at 6) On July 17, 2014, Eckenrode visited Dr.

Steinig, who performed a CT scan of her abdomen. (D.I. 9-18 at 29) This CT scan showed

status post resection of right renal mass with nonspecific hypodense tissue. (Id.) Dr. Steinig

observed that there was no evidence of metastatic disease. (Id. at 30) Eckenrode returned to Dr.

McDonough on July 25, 2014, reporting knee pain, back pain, and urinary frequency. (D.I. 9-19

at 9)

          On July 28, 2014, Dr. Michael H. Borek ("Dr. Borek") 6 stated that Eckenrode had not

cooperated with Disability Determination Services ("DDS") or her attorney regarding her current



6 Dr.   Borek is a state agency medical consultant. (D.I. 9-3 at 9)


                                                   6
and past medical treatment. (D.I. 9-3 at 9) Therefore, Dr. Borek concluded that he had

insufficient evidence to make any findings regarding her impairments, but was able to note

Eckenrode's major joint dysfunction, chronic renal failure, and affective disorders. (Id. at 9-10)

On August 11, 2014, Eckenrode attended a follow-up appointment with Dr. Schanne, who noted

high blood pressure and tenderness over her port sites, right flank, hips, and joints. (D .I. 9-18 at

57) Eckenrode reported that she experienced pain after urination, urinary frequency, and

incontinence with stress. (Id.) Dr. Schanne recommended physical therapy to help retrain her

pelvic floor. (Id. at 59) The same day, Eckenrode visited Dr. Philip S. Schwartz ("Dr.

Schwartz") for a rheumatology evaluation. (Id. at 62-63) Dr. Schwartz noted that Eckenrode

experienced joint pains, leg cramps, and hip pains. (Id. at 62) On September 18, 2014, Dr. Jose

Acuna ("Dr. Acuna") 7 stated that plaintiff failed to respond regarding her current impairments

and that the available evidence was insufficient to determine the severity of her impairments.

(D.I. 9-3 at 31-34) Nonetheless, Dr. Acuna noted major joint dysfunction, chronic renal failure,

and affective disorders. (Id. at 32)

         On October 22, 2014, Eckenrode visited Dr. Khine Min ("Dr. Min") for gradually

worsening hypertension. (D.I. 9-19 at 11) Dr. Min noted that Eckenrode was not following a

special diet or participating in an exercise program. (Id.) Eckenrode reported a dull aching low

back pain that radiated to the lateral aspect of her legs and was aggravated by bending, twisting,

lifting, standing, and walking. (Id.) Dr. Min observed normal strength, tone, sensation, posture,

and gait. (Id.) On December 3, 2014, Eckenrode visited Dr. Bonner, complaining of an

overactive bladder. (D.I. 9-19 at 14) Two days later, she underwent an abdominal exam, which

showed that hypoattenuating tissue in the lower pole of her right kidney had decreased in size,



7
    Dr. Acuna is a state agency medical consultant. (D.I. 9-3 at 34)


                                                  7
suggesting post-operative changes rather than recurrent disease. (D.I. 9-18 at 28) On December

18, 2014, Eckenrode visited St. Francis Hospital Emergency Center with elevated blood pressure

and back pain, but denied experiencing headaches. (Id. at 2) The next day, she visited Dr.

Bonner, who noted gradually worsening hypertension. (DJ. 9-19 at 15) Eckenrode stated that

she did not follow a special diet, but had started to exercise daily. (Id.) On May 25, 2015,

Eckenrode visited Dr. Milana Ellison ("Dr. Ellison"), who noted gradually improving

hypertension. (D.I. 9-12 at 40) On August 27, 2015, Eckenrode received an ultrasound of her

retroperitoneum, which showed moderate bilateral pelvocaliectasis. 8 (D .I. 9-19 at 78) In late

2015, Eckenrode became homeless and medication noncompliant. (Id. at 21)

       On August 9, 2017, Eckenrode visited Dr. Arthur Dermen ("Dr. Dermen") and reported

elevated blood pressure, headache, blurred vision, difficulty urinating, and right flank pain. (Id.)

Dr. Dermen observed no facial droop and no focal weakness of her extremities. (Id.) Dr.

Dermen noted that Eckenrode had been medication noncompliant and referred her to St. Francis

Hospital Emergency Center. (Id. at 21, 40) On the same day, Eckenrode was admitted into St.

Francis Hospital Emergency Center, where she received CT scans of her abdomen, pelvis, head,

and brain. (Id. at 40, 56-58) These CT scans showed no acute findings, no gross evidence for

recurrent or residual malignancy in her kidney, and no acute intracranial abnormality. (Id. at 56-

58) The CT scan of her head showed signs of paranasal sinus disease. (Id. at 58) Her

hypertension symptoms of headaches, blurred vision, slurred speech, and facial droop resolved

after eight hours. (Id. at 40-41) The next day, Eckenrode underwent a carotid ultrasound, which




8
 Caliecasis is a condition in which the calyces become dilated and swollen. See Caliectasis,
HEALTHLINE (Nov. 3, 2017), https://www.healthline.com/health/kidney-health/caliectasis.


                                                 8
indicated a transient ischemic attack ("TIA"). 9 (Id. at 54) She also received a two-dimensional

transthoracic echocardiogram, which showed mild concentric left ventricular hypertrophy. 10 (Id.

at 60) She was subsequently discharged from the hospital. (Id. at 41)

       Five days later, Eckenrode was admitted into St. Francis Hospital Emergency Center for

high blood pressure, facial swelling, shortness of breath, lightheadedness, hearing loss, and

blurry vision. (Id. at 68) She was discharged on the same day. (Id.) On September 5, 2017,

Eckenrode visited Dr. Manthodi Faisal ("Dr. Faisal"), who noted that she had been medication

compliant since her release from the hospital and that her blood pressure was well-controlled.

(Id. at 81-82) Eckenrode complained of intermittent dizziness, lightheadedness, and overactive

bladder with increased urinary frequency. (Id. at 81) On September 25, 201 7, Eckenrode visited

Dr. Michael Chiusano ("Dr. Chiusano") and complained of right lower quadrant abdominal pain,

but denied any urinary complaints. (Id. at 33)

       In an undated and unsigned medical report, Dr. Dermen opined that Eckenrode could

occasionally lift five to ten pounds in a workday, stand three to four minutes at one time, walk

half of a block without stopping, and sit for seven to eight minutes at one time. (Id. at 71) He

noted that Eckenrode could remain at her workstation for ten to fifteen minutes, but would need

to recline, lie down, or elevate her feet to hip level or higher four times daily for approximately




9
  A transient ischemic attack ("TIA") produces similar symptoms to a stroke, but lasts only a few
minutes and causes no permanent damage. See Transient Ischemic Attack (TIA), MA YO CLINIC,
https://www.mayoclinic.org/diseases-conditions/transient-ischemic-attack/symptoms-causes/syc-
20355679 (last visited Jan. 28, 2020).
10
   Left ventricular hypertrophy is the enlargement and thickening of the heart's main pumping
chamber. See Left Ventricular Hypertrophy, MA YO CLINIC,
https ://www.mayoclinic.org/diseases-conditions/left-ventricular-hypertrophy/symptoms-
causes/syc-20374314 (last visited Jan. 28, 2020).


                                                  9
three to four hours at one time. (Id.) Furthermore, he opined that Eckenrode could frequently

reach and finger, and occasionally handle objects. (Id.)

       C. Hearing Before ALJ Faust

                1. Eckenrode's Testimony

       Eckenrode testified that she currently lives alone in a trailer. (D.I. 9-2 at 67) She stated

that she was homeless for a period of eighteen months starting in approximately 2013. 11 (Id.)

During this period, her medical insurance lapsed, but has since been reinstated. (Id. at 67-68)

Eckenrode testified that she worked in a supermarket delicatessen and eventually became a meat

wrapper. (Id. at 68)

       Eckenrode stated that she had kidney cancer, which resulted in the removal of her left

kidney in 2007 and the removal of ninety percent of her right kidney in 2014. (Id. at 71-72)

Eckenrode testified that she wears a diaper, urinates frequently, and experiences nighttime

incontinence. (Id. at 73) She experiences fatigue, nausea, and dizziness. (Id. at 74) She

testified that she is currently seeing Dr. Dermen for her high blood pressure, bipolar disorder,

and diabetes. (Id. at 77) She stated that Dr. Dermen has referred her to a kidney specialist,

gynecologist, and urologist. (Id.)

       Eckenrode testified that it is difficult for her to complete household chores, but she is able

to put things in her trashcan and pick up around the house. (Id. at 80) Her son takes out the

trash, mows the lawn, and does yardwork. (Id.) Her niece cleans her house weekly. (Id. at 80-

81) Eckenrode testified that she is scared to drive because her vision is poor and she has

difficulty "judg[ing] things." (Id. at 81) She testified that she does not think that she could



11
   In the hearing before the ALJ, Eckenrode was unsure as to whether she became homeless in
2013 or 2015. (D.I. 9-2 at 67) The record shows that she became homeless in 2015. (D.I. 9-19
at 21)


                                                 10
perform her previous work because sitting and standing would bother her back and legs. (Id at

82) She testified that her incontinence would be another stressor that would make work difficult.

(Id.)

                2. Vocational Expert Testimony Before the ALJ

        The ALJ posed the following hypothetical to the vocational expert ("VE"):

        Let's assume we have a person that's 50 to 53 years old; they have a ninth-grade
        education. Assume they have an exertional capacity for light work as defined by
        the Department of Labor and the Commissioner of Social Security . . . . They can
        frequently, but not constantly, handle and finger on the right; they can
        occasionally climb ramps and stairs, but never ladders, ropes, or scaffolds; they
        can't do any dangerous balancing, such as on beams; but they can otherwise
        occasionally balance, stoop, kneel, crouch, and crawl. They can have no more
        than occasional exposure to vibration, and they also must avoid exposure to
        hazards such as unprotected heights, dangerous unshielded machinery, open
        water, commercial driving. They can perform simple, routine tasks in a relatively
        static environment with infrequent changes. They can have superficial interaction
        with others. By superficial I mean no negotiation, no confrontation, no
        arbitration, no mediation, and no supervision of others, and no persuasion of
        others. Could such a person perform any of the claimant's past work, either as
        she performed it or as generally performed in the national economy?

(Id at 86) The VE testified that this individual would not be able to perform any of claimant's

past work, but could perform other jobs that exist in the national economy, such as the work of a

garment folder, small products assembler, and inspector and hand packer, all at the light

exertional level. (Id at 87) The ALJ then inquired whether being "off task" for fifteen percent

of the workday or work week would affect this individual's ability to be employed. (Id.) The

VE testified that there would be no work for that individual. (Id. at 88) The ALJ asked whether

missing work twice a month, being late twice a month, having to leave early twice a month, or

any combination of these three scenarios would affect this individual's ability to be employed.

(Id.) The VE testified that such an individual would not be able to sustain competitive

employment. (Id.)




                                                11
       D. The ALJ's Findings

       Based on the factual evidence in the record and the testimony by Eckenrode and the VE,

the ALJ determined that Eckenrode was not disabled under the Social Security Act for the

relevant time period of October 1, 2013, the amended alleged onset date of the disability, through

December 6, 2017, the date of the decision. (Id. at 36-46) The ALJ found in pertinent part:

       1. The claimant meets the insured status requirements of the Social Security Act
          through June 30, 2014.

       2. It was previously found that the claimant is the unmarried widow of the
          deceased insured worker and has attained the age of 50. The claimant met the
          non-disability requirements for disabled widow's benefits set forth in section
          202(e) of the Social Security Act.

       3. The prescribed period ends on August 31, 2022.

       4. The claimant has not engaged in substantial gainful activity since May 31,
          2009, the original alleged onset date (20 CFR 404.1571 et seq., and 416.971 et
          seq.).

       5. The claimant has the following severe impairments: stage II chronic kidney
          disease with history of renal cell carcinoma, status-post removal of the left
          kidney and partial nephrectomy on the right; hypertension; lumbar
          degenerative disc disease; cervical degenerative disc disease status-post
          fusion; history of right carpal tunnel release; anxiety; and depression. (20
          CFR 404.1520(c) and 416.920(c)).

       6. The claimant does not have an impairment or combination of impairments that
          meets or medically equals the severity of one of the listed impairments in 20
          CFR Part 404, Subpart P, Appendix 1 (20 CFR 404.1520(d), 404.1525,
          404.1526, 416.920(d), 416.925 and 416.926).

       7. After careful consideration of the entire record, the undersigned finds that the
          claimant has the residual functional capacity to perform a range of light work
          as defined in 20 CFR 404.1567(b) and 416.967(b) with the following
          nonexertional limitations: frequently handle and finger on the right;
          occasionally climb ramps and/or stairs; never climb ladders, ropes, or
          scaffolds; never perform dangerous balancing, such as on beams, but
          otherwise occasionally balance; occasionally stoop, kneel, crouch, or crawl;
          occasionally be exposed to vibration; avoid exposure to hazards, such as
          unprotected heights, dangerous unshielded machinery, open water, and
          commercial driving; perform simple, routine, and repetitive tasks in a



                                                12
           relatively static environment with infrequent changes; and interact with others
           on a superficial basis. Superficial is defined as not requiring negotiation,
           confrontation, mediation, arbitration, supervision of other others [sic], or
           persuasion of others.

       8. The claimant is unable to perform any past relevant work (20 CFR 404.1565
          and 416.965).

       9. The claimant was born on February 11, 1964 and was 45 years old, which is
          defined as an individual closely approaching advanced age, on the original
          alleged disability onset date (20 CFR 404.1563 and 416.963).

        10. The claimant has a limited education and communicates in English (20 CFR
            404.1564 and 416.964).

        11. Transferability of job skills is not material to the determination of disability
            because using the Medical-Vocational Rules as a framework supports a
            finding that the claimant is "not disabled," whether or not the claimant has
            transferable job skills (See SSR 82-41 and 20 CFR Part 404, Subpart P,
            Appendix 2).

        12. Considering the claimant's age, education, work experience, and residual
            functional capacity, there are jobs that exist in significant numbers in the
            national economy that the claimant can perform (20 CFR 404.1569,
            404.1569(a), 416.969, and 416.969(a)).

        13. The claimant has not been under a disability, as defined in the Social Security
            Act, from October 1, 2013, the amended alleged onset date, through the date
            of this decision (20 CFR 404.1520(g) and 416.920(g)).

(Id. at 39-45)

III.   ST AND ARD OF REVIEW

       Findings of fact made by the ALJ, as adopted by the Appeals Council, are conclusive if

they are supported by substantial evidence. See 42 U.S.C. §§ 405(g), 1383(c)(3) (2015).

Judicial review of the ALJ' s decision is limited to determining whether "substantial evidence"

supports the decision. See Monsour Med. Ctr. v. Heckler, 806 F.2d 1185, 1190 (3d Cir. 1986).

In making this determination, a reviewing court may not undertake a de novo review of the

ALJ's decision and may not re-weigh the evidence ofrecord. See id. In other words, even if the




                                                  13
reviewing court would have decided the case differently, the court must affirm the ALJ's

decision if it is supported by substantial evidence. See id. at 1190-91.

       Substantial evidence is defined as less than a preponderance of the evidence, but more

than a mere scintilla of evidence. See Jones v. Barnhart, 364 F .3d 501, 503 (3d Cir. 2004)

(quoting Jesurum v. Sec'y of the US. Dep 't of Health & Human Servs., 48 F.3d 114, 117 (3d Cir.

1995)). As the United States Supreme Court has explained, substantial evidence "does not mean

a large or considerable amount of evidence, but rather such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion." Pierce v. Underwood, 487 U.S. 552,

565 (1988) (internal quotation marks omitted).

       Thus, in the context of judicial review under § 405(g):

       [a] single piece of evidence will not satisfy the substantiality test if [the ALJ]
       ignores, or fails to resolve, a conflict created by countervailing evidence. Nor is
       evidence substantial if it is overwhelmed by other evidence - particularly certain
       types of evidence (e.g., that offered by treating physicians) - or if it really
       constitutes not evidence but mere conclusion.

Brewster v. Heckler, 786 F.2d 581,584 (3d Cir. 1986) (quoting Kent v. Schweiker, 710 F.2d 110,

114 (3d Cir. 1983)). Where, for example, the countervailing evidence consists primarily of a

claimant's subjective complaints of disabling pain, the ALJ "must consider the subjective pain

and specify his reasons for rejecting these claims and support his conclusion with medical

evidence in the record." Matullo v. Bowen, 926 F.2d 240,245 (3d Cir. 1990).

       "Despite the deference due to administrative decisions in disability benefits cases,

'appellate courts retain a responsibility to scrutinize the entire record and to reverse or remand if

the [Commissioner]'s decision is not supported by substantial evidence.'" Morales v. Apfel, 225

F.3d 310, 317 (3d Cir. 2000) (quoting Smith v. Califano, 637 F.2d 968, 970 (3d Cir. 1981 )). "A

district court, after reviewing the decision of the [Commissioner] may, under 42 U.S.C. § 405(g)



                                                 14
affirm, modify, or reverse the [Commissioner]'s decision with or without a remand to the

[Commissioner] for a rehearing." Podedworny v. Harris, 745 F.2d 210,221 (3d Cir. 1984).

IV.    DISCUSSION

       A. Disability Determination Process

       The core issue in this case is whether Eckenrode was disabled within the meaning of the

Act at any time from October 1, 2013, the amended alleged onset date, through the date of the

ALJ's decision, December 6, 2017. (D.I. 9-2 at 45) Title II of the Social Security Act affords

insurance benefits "to persons who have contributed to the program and who suffer from a

physical or mental disability." Bowen v. Yuckert, 482 U.S. 137, 140 (1987) (citing 42 U.S.C. §

423(a)(l)(D) (2015)). A disability is the "inability to engage in any substantial gainful activity by

reason of any medically determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for a continuous period of not less

than 12 months." 42 U.S.C. § 423(d)(l)(A). A claimant is only disabled if his impairments are

so severe that he is unable to do his previous work or engage in any other kind of substantial

gainful work existing in the national economy. See id. § 423(d)(2)(A); Barnhart v. Thomas, 540

U.S. 20, 21-22 (2003). To qualify for disability insurance benefits, a claimant must establish that

he was disabled prior to the date he was last insured. See 20 C.F .R. § 404.131 (2016); Matullo,

926 F.2d at 244.

       The Commissioner must perform a five-step analysis to determine whether a particular

claimant has met his burden of establishing disability. See 20 C.F.R. §§ 404.1520, 416.920;

Plummer v. Apfel, 186 F.3d 422, 427-28 (3d Cir. 1999). If the Commissioner makes a finding of

disability or non-disability at any point in the sequential process, the Commissioner will not

review the claim further. See 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4)(i). At step one, the




                                                 15
Commissioner determines whether the claimant is engaged in any substantial gainful activity.

See id. §§ 404.1520(a)(4)(i), 416.920(a)(4)(i) (mandating finding of non-disability when

claimant is engaged in substantial gainful activity). If the claimant is not engaged in substantial

gainful activity, step two requires the Commissioner to determine whether the claimant is

suffering from a severe impairment or a severe combination of impairments. See id. §§

404.1520(a)(4)(ii), 416.920(a)(4)(ii) (mandating finding of non-disability when claimant's

impairments are not severe). If the claimant's impairments are severe, at step three, the

Commissioner compares the claimant's impairments to a list of impairments that are presumed

severe enough to preclude any gainful work. See id. §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii);

Plummer, 186 F.3d at 428. When a claimant's impairment or its equivalent matches a listed

impairment, the claimant is presumed disabled. See 20 C.F .R. §§ 404.1520(a)( 4 )(iii),

416.920(a)(4)(iii). If a claimant's impairment, either singly or in combination, fails to meet or

medically equal any listing, the analysis continues to step four and five. See id. §§ 404.1520(e),

416.920(e).

       At step four, the ALJ considers whether the claimant retains the residual functional

capacity (the "RFC") to perform his past relevant work. See id. §§ 404.1520(a)(4)(iv),

416.920(a)(4)(iv) (stating claimant is not disabled if able to return to past relevant work);

Plummer, 186 F .3d at 428. A claimant's RFC is "that which an individual is still able to do

despite the limitations caused by his or her impairment(s)." Fargnoli v. Massanari, 247 F.3d 34,

40 (3d Cir. 2001 ). The claimant bears the burden of demonstrating the inability to return to past

relevant work. See Plummer, 186 F.3d at 428.

       If the claimant is unable to return to past relevant work, at step five, the Commissioner

must demonstrate that the claimant's impairments do not preclude him from adjusting to any




                                                 16
other available work. See 20 C.F.R. §§ 404.1520(g), 416.920(g) (mandating finding of non-

disability when claimant can adjust to other work); Plummer, 186 F.3d at 428. In other words,

the Commissioner must prove that "there are other jobs existing in significant numbers in the

national economy which the claimant can perform, consistent with her medical impairments, age,

education, past work experience, and [RFC]." Plummer, 186 F.3d at 428. The ALJ must

analyze the cumulative effect of all the claimant's impairments in determining whether he or she

is capable of performing work and is not disabled. See id. The ALJ often seeks the VE's

assistance in making this finding. See id.

       B. Whether the ALJ's Decision is Supported by Substantial Evidence

       On December 6, 201 7, the ALJ found that Eckenrode was not disabled from the amended

alleged disability onset date of October 1, 2013, through the date of the ALJ's decision. (D.1. 9-2

at 45) The ALJ concluded that, despite Eckenrode's severe impairments (stage II chronic kidney

disease with history of renal cell carcinoma, status-post removal of the left kidney and partial

nephrectomy on the right; hypertension; lumbar degenerative disc disease; cervical degenerative

disc disease status-post fusion; history of right carpal tunnel release; anxiety; and depression),

Eckenrode had the RFC to perform work at the light exertional level with the following

limitations: frequently handle and finger on the right; occasionally climb ramps and/or stairs;

never climb ladders, ropes, or scaffolds; never perform dangerous balancing, such as on beams,

but otherwise occasionally balance; occasionally stoop, kneel, crouch, or crawl; occasionally be

exposed to vibration; avoid exposure to hazards, such as unprotected heights, dangerous

unshielded machinery, open water, and commercial driving; perform simple, routine, and

repetitive tasks in a relatively static environment with infrequent changes; and interact with




                                                 17
others on a superficial basis. 12 (Id. at 39, 41) Eckenrode asserts three main arguments on appeal:

(1) the ALJ failed to provide adequate reasons for affording Dr. Dermen's medical opinion

"limited weight" and the ALJ's RFC finding was therefore inaccurate, (2) the ALJ's hypothetical

to the VE failed to describe all of her impairments, and (3) the ALJ's discussion of the medical

evidence of record included "significant gaps." (D .I. 12 at 4-15)

               1. The ALJ Properly Evaluated Medical Opinion Evidence

       Eckenrode argues that the ALJ failed to provide adequate reasons for assigning the

opinion of her treating physician, Dr. Dermen, "limited weight." (Id. at 4-13) Specifically,

Eckenrode contends that the ALJ failed to consider all relevant factors outlined in 20 C.F .R. §

404.1527 when assigning weight to Dr. Dermen's opinion. (Id. at 4-6, 8-9) These factors

include: examining relationship, treatment relationship, supportability, consistency,

specialization, and other factors such as the extent to which the medical source is familiar with

other information in the case. See 20 C.F.R. § 404.1527(c); SSR 96-2p. 13 Eckenrode also

suggests that the ALJ failed to provide good, specific, and supported reasons for rejecting Dr.

Dermen's opinion and, instead, substituted his own lay opinion in affording Dr. Dermen's

opinion limited weight. (D.I. 12 at 7-8, 12-13)

       Although the findings and opinions of treating physicians are entitled to substantial

weight, "'[t]he law is clear ... that the opinion of a treating physician does not bind the ALJ on

the issue of functional capacity."' Chandler v. Comm 'r ofSoc. Sec., 667 F.3d 356,361 (3d Cir.




12
   The ALJ defined "superficial" as "not requiring negotiation, confrontation, mediation,
arbitration, supervision of other others [sic], or persuasion of others." (D.I. 9-2 at 41)
13
   20 C.F.R. § 404.1527 has recently been amended, but the court analyzes this regulation as it
was at the time of the ALJ's decision. See 20 C.F.R. § 404.1527. SSR 96-2p was rescinded on
March 27, 2017, but plaintiffs claim was filed prior to this effective date. (D.I. 9-6 at 7-16, 19-
21) See SSR 96-2p.


                                                  18
2011) (quoting Brown v. Astrue, 649 F.3d 193, 197 n.2 (3d Cir. 2011)). Instead, the

determination of RFC and disabilities are issues reserved for the Commissioner. See 20 C.F.R. §

416.927(d)(2). Moreover, "[a] treating source's opinion is not entitled to controlling weight if it

is 'inconsistent with other substantial evidence in [the] case record."' Scouten v. Comm'r ofSoc.

Sec., 722 F. App'x 288,290 (3d Cir. 2018) (quoting 20 C.F.R. § 404.1527(c)(2)). It is not for

the court to re-weigh the medical opinions in the record, but rather to "determine whether

substantial evidence exists to support the ALJ's weighing of those opinions." Ransom v.

Berryhill, C.A. No. 17-939-LPS, 2018 WL 3617944, at *7 (D. Del. July 30, 2018) (citing

Gonzalez v. Astrue, 537 F. Supp. 2d 644, 659 (D. Del. 2008)).

       In determining an individual's RFC, the ALJ is "free to accept some medical evidence

and reject other evidence" so long as she "provides an explanation for discrediting the rejected

evidence." Zirnsak v. Colvin, 777 F.3d 607, 614 (3d Cir. 2014). The ALJ may also reject a

treating physician's opinion outright based on contrary medical evidence and may assign a

"treating physician's opinion more or less weight depending upon the extent to which supporting

explanations are provided." Plummer, 186 F.3d at 429 (quoting Newhouse v. Heckler, 753 F.2d

283, 286 (3d Cir. 1985)).

       Here, the ALJ assigned the opinion of Dr. Dennen "limited weight." (D.I. 9-2 at 44) The

ALJ did not explicitly identify Dr. Dennen as Eckenrode's treating physician. (Id.) Defendant

argues that, aside from a hypertension check on August 9, 2017, Dr. Dermen's undated and

unsigned report marks the only visit Eckenrode had with Dr. Dennen based upon the medical

evidence ofrecord. (D.I. 9-19 at 21, 71) The ALJ asserted that Dr. Dermen's restrictive

limitations of lifting up to ten pounds occasionally, sitting three to four minutes at one time, and

sitting seven to eight minutes at one time were inconsistent with the evidence of record. (D.I. 9-




                                                 19
2 at 44) The ALJ explained that Eckenrode reported her activities of daily living and social

activities, which included monthly community service and performing personal care tasks. (Id.;

D.I. 9-9 at 41-42, 44) The ALJ recognized that Eckenrode's hypertension was well-controlled

when she was medication compliant and that her carpal tunnel symptoms have been alleviated by

her carpal tunnel release surgery. (D.I. 9-2 at 43) Furthermore, the ALJ acknowledged that

following Eckenrode's right partial nephrectomy, she did not require further treatment for renal

cell carcinoma. (Id.) The ALJ stated that Eckenrode reported urinary frequency throughout

2014, but did not seek further treatment from a urologist until September 25, 2017. (Id.; D.I. 9-

19 at 33) Moreover, the ALJ noted that the medical evidence ofrecord shows normal strength,

posture, gait, and coordination. (D.I. 9-2 at 43; D.I. 9-12 at 70; D.I. 9-19 at 13, 21) Therefore,

substantial evidence supports the ALJ's decision to assign limited weight to Dr. Dermen's

op1mon.

        Eckenrode also argues that by rejecting Dr. Dermen's opinion, the ALJ impermissibly

substituted his own lay judgment for the opinion of a medical expert. (D.I. 12 at 12) An ALJ is

not bound to accept the opinion of a medical expert, but may weigh the medical evidence and

draw his or her own inferences. See Kertesz v. Crescent Hills Coal Co., 788 F .2d 158, 163 (3d

Cir. 1986); Brown, 649 F.3d at 196. However, the ALJ may not exercise absolute discretion to

credit and discredit the expert's medical evidence, or to substitute his or her own lay judgment

for the opinions of a medical expert. See Kertesz, 788 F .2d at 163. Here, the ALJ did not

substitute his own lay judgment for Dr. Dermen's opinion, but rather noted that his opinion was

inconsistent with the evidence of record and Eckemode's allegations regarding her abilities.

(D.1. 9-2 at 44)




                                                 20
       Eckenrode asserts that because Dr. Dermen provided the only medical opinion regarding

her limitations, the ALJ's decision to discredit Dr. Dermen's opinion is necessarily indicative of

a substitution of his lay opinion and undermines his analysis. (D.I. 12 at 6-8, 12-13) Plaintiff

notes that the ALJ afforded Dr. Borek and Dr. Acuna's opinions no weight because they had

insufficient evidence to assess her abilities and limitations. (Id at 6-7; D.I. 9-2 at 44; D.I. 9-3 at

9-10, 31-34) She cites Morales v. Apfel to support this contention, but Morales is distinguishable

from this case. (D.I. 12 at 7) See also Morales v. Apfel, 225 F.3d 310 (3d Cir. 2000). In

Morales, the Third Circuit concluded that the ALJ had impermissibly substituted his own lay

opinion because he relied on his own observations of the claimant to reject medical opinions of

record. Morales, 225 F.3d at 318. However, the Third Circuit has held that rejecting a treating

physician's opinion that is unsupported by the medical evidence of record and a claimant's

testimony regarding her daily activities is proper. See Johnson v. Comm 'r ofSoc. Sec., 529 F.3d

198, 202 (3d Cir. 2008) (concluding that portions of treating physician's testimony were not

entitled to controlling weight because they were inconsistent with other substantial evidence in

the record); Colvin v. Comm 'r ofSoc. Sec., 675 F. App'x 154, 157 (3d Cir. 2017) (ALJ properly

afforded less weight to treating physician because his opinion was not supported by medical

records); Russo v. Astrue, 421 F. App'x 184, 191 (3d Cir. 2011) (concluding that treating

physician's opinion should not be afforded controlling weight because it was inconsistent with

other substantial evidence in the case record, "particularly [claimant's] list of daily activities").

       The ALJ set forth valid reasons for according Dr. Dermen's opinion "limited weight"

and, therefore, the court recommends denying Eckenrode's motion for summary judgment.




                                                  21
               2. Vocational Expert Testimony

       Eckenrode argues that the ALJ failed to describe with specificity all of her demonstrated

impairments in his hypothetical to the VE, thereby failing to consider all limitations in

determining his residual functional capacity. (D.I. 12 at 5-6) The Third Circuit has held that "[a]

hypothetical question must reflect all of a claimant's impairments that are supported by the

record; otherwise the question is deficient and the expert's answer to it cannot be considered

substantial evidence." Ramirez v. Barnhart, 372 F.3d 546, 552 (3d Cir. 2004) (internal

quotations omitted) (emphasis in original) (quoting Chrupcala v. Heckler, 829 F.2d 1269, 1276

(3d Cir. 1987)). In Ramirez, the court found that the ALJ's hypothetical that excluded the

plaintiffs limitations regarding concentration, persistence, or pace was deficient. See id. at 554.

       However, the Third Circuit has also recognized that in order "to accurately portray a

claimant's impairments, the ALJ msut include all 'credibly established limitations' in the

hypothetical." Zirnsak, 777 F.3d at 614 (emphasis in original). "[L]imitations that are supported

by medical evidence and are 'otherwise uncontroverted in the record' must be included in the

ALJ's hypothetical for us to rely on the VE's response to that hypothetical." Id. (emphasis in

original). If a limitation is supported by medical evidence, but opposed by other evidence in the

record, "the ALJ has discretion to choose whether to include that limitation in the hypothetical."

Id. at 615. "[T]he ALJ also has the discretion to include a limitation that is not supported by any

medical evidence if the ALJ finds the impairment otherwise credible." Id.

       Here, Eckenrode's limitations outlined in Dr. Dermen's report were controverted by other

evidence in the record, and it was, therefore, properly within the ALJ' s discretion whether to

submit the limitations to the VE. See id. For example, Dr. Dennen opined that Eckenrode was

limited to lifting up to ten pounds occasionally, sitting three to four minutes at one time, and




                                                 22
sitting seven to eight minutes at one time. (D.I. 9-19 at 71) However, Eckenrode consistently

showed normal strength, posture, gait, and coordination. (D.I. 9-2 at 43; D.I. 9-19 at 11, 21)

Furthermore, Eckenrode reportedly engaged in community service monthly and was able to

make her bed, do laundry, and take care of her personal care tasks. (D.I. 9-9 at 41-42, 44)

Therefore, the ALJ properly exercised his discretion to exclude the limitations outlined in Dr.

Dermen's report in his RFC finding.

               3. The ALJ's Discussion of the Medical Evidence Began at the Amended
                  Alleged Onset Date

       Eckenrode avers that the ALJ' s discussion of the medical evidence contains "significant

gaps." (D.I. 12 at 13) In support of this assertion, Eckenrode cites instances of continued

headaches in November 2010 and June 2011, which the ALJ did not discuss. (Id. at 13-14)

Therefore, Eckenrode concludes, the ALJ's rationale for rejecting Dr. Dermen's opinion reflects

a highly selective review of the medical evidence ofrecord. (Id. at 14) The amended alleged

onset date is October 1, 2013, and the instances that plaintiff cites precede this onset date. (D.I.

9-2 at 64; D.I. 12 at 13-14) Plaintiff does not cite any legal authority that requires the ALJ to

ascribe weight to medical evidence that issued before the amended alleged onset date. See

Labrador v. Berryhill, 2019 WL 2611146, at *12 (D.N.J. June 26, 2019) (citing Sommerfeld v.

Astrue, 2011 U.S. Dist. LEXIS 146322, at *13 (E.D. Wash. Dec. 9, 2011) ("Because this

evidence related to a period of time before alleged onset, the Commissioner is correct that it was

not probative and the ALJ was not required to discuss it.")). Therefore, the court recommends

rejecting plaintiffs argument on this point and denying Eckenrode's motion for summary

judgment.




                                                 23
 V.    CONCLUSION

       For the foregoing reasons, the court recommends denying Eckenrode's motion for

summary judgment (D.I. 11) and granting the Commissioner's cross-motion for summary

judgment (D.I. 13).

       This Report and Recommendation is filed pursuant to 28 U.S.C. § 636(b)(l)(B), Fed. R.

Civ. P. 72(b)(l), and D. Del. LR 72.1. The parties may serve and file specific written objections

within fourteen (14) days after being served with a copy of this Report and Recommendation.

Fed. R. Civ. P. 72(b)(2). The objection and responses to the objections are limited to ten (10)

pages each. The failure of a party to object to legal conclusions may result in the loss of the right

to de novo review in the District Court. See Sincavage v. Barnhart, 171 F. App'x 924, 925 n.1

(3d Cir. 2006); Henderson v. Carlson, 812 F.2d 874, 878-79 (3d Cir. 1987).

       The parties are directed to the court's Standing Order For Objections Filed Under Fed. R.

Civ. P. 72, dated October 9, 2013, a copy of which is available on the court's website,

http://www.ded.uscourts.gov.



Dated: January ~ , 2020




                                                 24
